DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 February 2022 has been entered.

Status of the Claims
Amendment filed 22 February 2022 is acknowledged.  Claims 8-10 have been cancelled.  Claims 1, 6, 7, 11, 15, 21, and 23 have been amended.  Claims 25-27 have been added.  Claims 1-7, 11-16, and 21-27 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation, “depositing an interlayer dielectric (ILD) layer on the first surface of the semiconductor layer.”  It is unclear whether the aforementioned interlayer dielectric (ILD) layer is the same as, or distinct from, the “interlayer dielectric (ILD) layer” of claim 1 off which the claim directly depends.  As best understood by Examiner, only a single interlayer dielectric (ILD) layer is disclosed.
Claim 22 recites the limitation, “forming an interlayer dielectric (ILD) layer on the gate structure.”  It is unclear whether the aforementioned interlayer dielectric (ILD) layer is the same as, or distinct from, the “dielectric material” of claim 21 off which the claim directly depends.  As best understood by Examiner, the interlayer dielectric (ILD) layer and the dielectric layer are the same layer.

Response to Arguments
Applicant’s incorporation of the allowable subject matter of now-cancelled dependent claim 10 and all intervening claims into independent claim 1 is sufficient to overcome the 35 U.S.C. 103 rejections of claims 1-9 made in the final rejection filed 22 October 2021.  See reasons for allowance below.  The 35 U.S.C. 103 rejections of claims 1-9 have been withdrawn.
Applicant’s amendments to claims 11 and 21 are sufficient to overcome the 35 U.S.C. 103 rejections of claims 11-16 and 21-24 made in the final rejection filed 22 October 2021.  See reasons for allowance below.  The 35 U.S.C. 103 rejections of claims 11-16 and 21-24 have been withdrawn.

Allowable Subject Matter
Claims 1-4, 6, and 7 are allowed for the reasons set forth with respect to claim 10 in the final rejection filed 22 October 2021.  Independent claim 1 has been amended to incorporate the allowable subject matter of now-cancelled dependent claim 10.  Claims 2-4, 6, and 7 are allowed based upon their dependency from independent claim 1.  See the reasons for allowance of claim 10 in the final rejection filed 22 October 2021.
Claims 11-16, 21, and 23-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach the method for fabricating a BioFET device of claim 11 in the combination of limitations as claimed, noting particularly the newly presented limitations of the claim, “forming a multi-layer interconnect (MLI) structure between the gate structure and the insulation layer with the input/output (I/O) pad, wherein the MLI structure comprises a plurality of metal lines; [and] bonding a metal line of the plurality of metal lines of the MLI structure to the insulation layer with a bonding element comprising an eutectic bond or a metal-to-metal diffusion bond.”
The prior art of record fails to teach the method for fabricating a BioFET device of claim 21 in the combination of limitations as claimed, noting particularly the newly presented limitations of the claim, “wherein forming the MLI structure comprises forming 
Kahya (US Patent Application Publication 2010/0055699, hereinafter Kahya ‘699) represents the closest prior art of record.  However, Kahya ‘699 fails to teach a multi-layer interconnect (MLI) structure between the gate structure and the insulating layer with the input/output (I/O) pad.  Yamazaki et al. (US Patent Application Publication 2011/0089417) was cited to cure this deficiency.  See the final rejection filed 22 October 2022 for a detailed explanation for how Yamazaki ‘417 was applied to the claims in view of Kahya ‘699.  However, the multi-layer interconnect (MLI) structure (130e) of Yamazaki ‘417 cannot be said to comprise a plurality of metal lines as now required by claims 11 and 21.  None of the other cited prior art references made of record cure these deficiencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.M.R./Examiner, Art Unit 2893                                                                                                                                                                                                        


/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826